El Jijee Asociado Señor Texidor,
emitió la opinión del tribunal.
La sociedad profesional Antonsanti & La Costa, de-mandó a la Sucesión de Anna Axtmayer, para que le pagara los honor arios por sus servicios como abogados en un caso en °que fueron requeridos y utilizados. Contestada la de-manda, fue el pleito a juicio; y la corte de distrito dictó sentencia a favor de la demandante, por la suma de cuatro-cientos dollars, y las costas. Contra esa sentencia se ha seguido la presente apelación por la parte demandada.
En la opinión que se une a la sentencia dice el juez que decidió el caso;
“Aparece también probado que allá por el mes de febrero de 1926, doña Anna Axtmayer, causante de la Sucesión demandada, re-quirió a la 'sociedad profesional Antonsanti & La Costa, para que ésta le prestara sus servicios profesionales en el caso civil No. 958 de la Corte de Distrito de San Juan, Puerto Rico, titulado ‘Amy B. Maeatee vs. Dr. Diego Biascoehea, haciendo negocios bajo el nombre de Clínica Miramar y doña Ana Axtmayer, demandados,’ y que en relación con dicho pleito No. 958, los demandantes celebraron varias consultas con la Sra. Ana Axtmayer y además, la representaron en la Corte de Distrito de San Juan, hasta la terminación del ca'so. Tam-bién aparece probado, que no hubo estipulación entre la sociedad An-*597tonsanti & La Costa y la Sra. Ana Axtmayer, sobre la enantía que Rabia de recibir la demandante de la Sra. Axtmayer en pago de tales servicios profesionales. Y también se Ra probado que a dicba firma demandante no le Ra sido pagada por Anna Axtmayer ni por su Sucesión, ninguna cantidad de dinero en retribución de los ser-vicios profesionales prestados. ’ ’
Un señalamiento de error Race la parte apelante; y es así:
Único error: La Corte de Distrito del Distrito Judicial de San Juan cometió error manifiesto al condenar a la parte demandada y ahora apelante, al pago de dicha suma.7’
La corte apreció la prueba con todo acierto. Se proba-ron los servicios prestados, y la corte estimó el valor de los mismos, no en la suma que originalmente se pidió, sino en cuatrocientos dollars. No bubo en tal valuación error alguno.
En realidad, el punto que los apelantes discuten es de cuantía de los honorarios; y como decisión, no hay error de la corte al fijarlos como lo hizo.

Bebe confirmarse la sentencia apelada.

El Juez Presidente Sr. del Toro no intervino.